COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JUAN RAMIREZ, JR.,                                          )
                                                                              )            
No.  08-03-00047-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )              
171st District Court
CHRISTY ANN MARTEL and
CARMEN           )
PRIETO,                                                               )         
of El Paso County, Texas
                                                                              )
Appellees.                          )               
(TC# 2002-1668)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending
before the Court is the Appellant=s
motion to dismiss this appeal pursuant to Texas Rules of Appellate Procedure
42.1(a)(1), which states:   (a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has complied with the
requirements of Rule 42.1(a)(1). 
Appellant represents to the Court that the parties to the underlying
lawsuit have settled all matters raised therein and that there remains no question
for determination by this Court.  We have
considered this cause on the Appellant=s
motion and conclude that the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
May
1, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.